Citation Nr: 1212460	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  99-18 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increase in the ratings assigned for cervical (neck) sprain with traumatic arthritis (currently 20 percent and an additional separate 10 percent for deformity of a vertebral body).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from June 1987 to June 1990 and from January to March 1991.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that (in pertinent part) granted an increased (20 percent) rating for cervical spine disability.  In January 2004 the case was remanded for further development.  In September 2006 the Board issued a decision which (in pertinent part) denied a rating in excess of 20 percent for cervical spine disability.

The Veteran appealed the September 2006 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2007, the Court endorsed a November 2007 Joint Motion for Partial Remand (Joint Motion) of the parties, vacated the September 2006 Board decision with respect to the issue at hand, and remanded the matter for development and readjudication consistent with the instructions in the Joint Motion.  In March 2009 the Board granted a separate 10 percent rating for demonstrable deformity of a vertebral body and remanded for additional development the matter of entitlement to a combined rating in excess of 30 percent for the cervical spine disability.  In September 2010 the case was remanded for further development.  


FINDINGS OF FACT

1.  Prior to November 19, 2007, the Veteran's service connected cervical spine disability was manifested by demonstrable deformity of a vertebral body with no more than moderate limitation of motion and no more than moderate intervertebral disc syndrome (IVDS); limitation of cervical spine forward flexion to 15 degrees or less; ankylosis, incapacitating episodes, and separately ratable neurological manifestations were not shown.

2.  For the period from November 19, 2007, to November 20, 2011, the Veteran's service connected cervical spine disability was manifested by demonstrable deformity of a vertebral body with severe limitation of motion and no more than moderate IVDS; ankylosis, incapacitating episodes, and separately ratable neurological manifestations were not shown.

3.  From November 21, 2011, the Veteran's service connected cervical spine disability has been manifested by demonstrable deformity of a vertebral body with no more than moderate limitation of motion and no more than moderate IVDS; limitation of forward flexion of the cervical spine to 15 degrees or less; ankylosis, incapacitating episodes, and separately ratable neurological manifestations are not shown.


CONCLUSION OF LAW

The Veteran's cervical spine disorder warrants combined staged ratings (each including 10 percent for deformity of vertebral body) of 30 percent prior to November 19, 2007; 40 percent from November 19, 2007 to November 20, 2011; and 30 percent from November 21, 2011.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45. 4.71a, Code 5290, 5293 (effective prior to Sept. 23, 2002), Code 5293 (effective September 23, 2002, to September 26, 2003), Codes 5237, 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act (VCAA) 

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  

Generally, VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F 3d. 1328 (Fed. Cir. 2006).  However, the unfavorable rating decision that is the basis of this appeal was issued prior to the enactment of the VCAA.  The Court has acknowledged that where, as here, the § 5103(a) notice was not mandated at the time of the initial decision, the RO did not err in not providing such notice.  Rather, a veteran has the right to a content-complying notice and proper subsequent VA process.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The Veteran was provided adequate notice by letters in May 2002, March 2004, April 2009, and June 2010.  The letters explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  He has had ample opportunity to respond.  In compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the April 2009 and June 2010 letters informed him of disability rating and effective date criteria.  Neither the Veteran nor his representative alleges that notice has been less than adequate.

The Veteran's pertinent service treatment records (STRs) have been secured.  He was afforded VA examinations in July 1998, July 2003, March 2005 (with November 2005 addendum), November 2007 and November 2011.  The findings reported on the 2011 examination, in particular, were detailed, took into account the Veteran's history, and are not charged to be inaccurate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.



II. Factual Background

On July 1998 VA examination the diagnosis was cervical strain with traumatic arthritis.  Examination of the neck showed muscle spasm in the posterior muscles.  The Veteran could very slowly flex forward to 25 degrees, extend to 5 degrees, laterally flex to 30 degrees and rotate to 50 degrees.  The examiner felt significant spasm in the neck.

May and November 2001 private progress notes show complaints of neck pain.  A March 2002 radiology report shows mild spurring of the bodies of C5 and C6 anteriorly with straightening of the cervical curve.  No fracture or other acute pathology could be identified.

On September 2003 VA orthopedic examination the diagnosis was neck strain.  Range of motion of the cervical spine was within normal limits, with no evidence of guarding or spasm and no apparent restriction.  Neurological evaluation of the upper extremities revealed physiologic and symmetrical reflexes, strength and sensation in both upper extremities.  Tinel's sign was negative at the wrist and elbow, and there was no muscle atrophy.  Cervical spine X-rays showed straightening of the normal lordotic curvature of the upper cervical spine with degenerative changes at C5, C6 and C7 with osteophyte formation.  There was mild loss of height of C5 and C6.  The diagnostic impression was degenerative changes. 

In a July 2003 letter the Veteran indicated that his neck pain needed constant massage and heat therapy.  He experienced aching muscles, constant discomfort, loss of sleep and fatigue.  His joints were stiff and popping and his pain was often excruciating.  In a March 2004 statement the Veteran indicated that the loss of motion in his neck was not only very painful but also affected all areas of his life, including sitting, standing, lying down, driving, bending and squatting.  The pain radiated through his left arm.  May 2004 letters from the Veteran's mother and sister emphasized that his neck condition had worsened in the last few months and that it was progressive and degenerative.

On March 2005 VA orthopedic examination the diagnoses were compression fracture of C6, healed with treatment, degenerative disc disease of the cervical spine with moderate pain, and decreased range of motion and moderate disability with progression.  The Veteran reported neck pain of 7/10 severity.  The neck was aggravated after sitting for as little as an hour, standing for 30 minutes, walking two blocks, lifting 30 pounds, going up and down stairs and driving for one to two hours. 

Physical examination of the neck showed range of motion of 40 degrees flexion, 25 degrees extension with pain, 45 degrees left and right rotation with pain, 25 degrees right lateral flexion and 20 degrees left lateral flexion, with both producing moderate pain.  There was increase in cervical muscle tone on the left.  Tendon reflexes were 2/4 at the elbow and 1/4 at the wrist.  There was diminished sensation to pinprick and vibratory stimulation of the entirety of both arms.  Cervical spine X-rays, in March 2005, showed decrease in the size of the disk at C2 and C3 and an old healed compression fracture at C6.  The examiner commented that for the cervical spine there was no additional limitation with repetitive use or flare-up, no objective evidence of painful motion and spasm and no weakness or tenderness.

In a November 2005 addendum after reviewing the C-file and examination report, the March 2005 examiner offered diagnostic impressions of C6 compression fracture, healed with treatment; degenerative disc disease of the cervical spine with pain, and decreased range of motion and moderate disability with slight progression.

On November 2007 VA examination report the Veteran reported neck pain and decreased motion due to pain; he reported pain the pain radiated to his left shoulder and limited motion in the shoulder.  He reported that he had not been on physician prescribed bedrest for his neck, and had not had incapacitating flare-ups of pain, but he did have increased limitation with repetitive use.  Physical examination of the neck revealed active and passive ranges of motion were limited by pain.  Ranges of motion were flexion to 10 degrees, extension less than 10 degrees, rotation left and right to 40 degrees, and tilt 20 degrees to the right and 15 degrees to the left.  After repetitive motion of the neck, the Veteran reported increased pain but there was no additional loss of motion, weakness, fatigability or incoordination.

Neurological evaluation revealed motor strength was 5/5 in the upper extremities and deep tendon reflexes of the biceps and triceps were both 2+.  The diagnosis was chronic cervical strain with no signs or symptoms of cervical radiculopathy.  The Veteran was deemed unemployable due to his cervical and lumbar pain and psychological problems due to substance abuse.

A March 2008 outpatient record notes complaints of increased paresthesias of the upper extremities and decreased range of motion secondary to pain in the cervical spine.  Physical examination revealed motor strength 5/5; deep tendon reflexes present and symmetrical; and "N/V" grossly intact.

A November 2010 cervical spine X-ray of the cervical spine noted no acute findings and multilevel degenerative anterior osteophytosis.

On November 2011 VA examination, it was noted that medical history included a peripheral nerves condition; however, the diagnosis was that the Veteran did not have a peripheral nerve condition.  The Veteran reported symptoms of pain, numbness, paresthesias and/or dyesthesias in the upper extremities.  Muscle strength testing revealed normal strength; there was no muscle atrophy.  Deep tendon reflexes were all assessed as 1+, or hypoactive.  Sensation testing to light touch in the shoulder area, inner/outer forearm, and hand/fingers was normal bilaterally.  Based on the symptoms and findings of the examination, the examiner concluded that the radial nerve, the median nerve, the ulnar nerve, the musculocutaneous nerve, circumflex nerve, the long thoracic nerve, and the upper, middle, and lower radicular groups were all normal.  The examiner found no functional impairment in the upper extremities due to a peripheral nerve condition.  The diagnosis was a normal peripheral nerves examination.

The examiner also noted that there was no evidence of spinal ankylosis and there was no guarding, spasm, or tenderness of the spinal muscles.  Ranges of motion of the cervical spine were flexion to 35 degrees, extension to 20 degrees, left and right lateral motion to 20 degrees, left rotation to 25 degrees, and right rotation to 35 degrees.  It was noted that there was no loss of motion after repetitive use and there was no pain on motion.

Sensory examination findings revealed no nerves in the upper extremities were affected.  Vibration, pain/pinprick, position sense, and light touch were all normal and there were no dyesthesias.  A detailed motor examination yielded assessments of 5 (active movement against full resistance) bilaterally at every location tested.  Muscle tone was found to be normal.  X-rays revealed a narrowed C2-3 disk and an old C6 anterior-superior corner compression, now solidly healed.

The examiner noted that the Veteran was unemployed but not retired and that he had not worked in almost 20 years.  The Veteran reported that he stopped working as a telemarketer because he had difficulty sitting.  The examiner noted that the Veteran had been incarcerated from 1994 to 1996 and was again incarcerated from 2009 to the present (he was brought to the VA examination in shackles).  Records from the Texas Department of Corrections reveal that the Veteran was also incarcerated in 2000 and 2001, that he was released from a period of incarceration in 2005, and that he was incarcerated again in 2007. 

III. Legal Criteria and Analysis

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  "Staged" ratings are appropriate where the factual findings show distinct time periods when a service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's service connected cervical spine disability encompasses cervical strain and degenerative disc disease.  These disabilities can be evaluated either under the general criteria/formula for rating disabilities of the spine or specific criteria pertaining to disc disease (i.e. the intervertebral disc syndrome rating criteria).  The criteria for rating intervertebral disc syndrome were revised effective September 23, 2002.  Also, the general criteria for rating disabilities of the spine, along with specific criteria for rating intervertebral disc syndrome were revised effective September 26, 2003.  

When the regulations concerning entitlement to a higher rating change during the course of an appeal, the Veteran is entitled to resolution of the claim under the criteria that are more advantageous.  VAOPGCPREC 3-00.  The old criteria may be applied for the full period of the appeal.  Id.  The new rating criteria, however, may only be applied from their effective date.  Id.  In the December 2005 SSOC, the Veteran was advised of the new rating criteria.  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.

Criteria in Effect Prior to September 23, 2002

Given that the Veteran is currently assigned a 30 percent rating for his cervical spine disability throughout the evaluation period, the issue is whether a rating in excess of 30 percent is warranted.  A higher rating under Diagnostic Code 5287 for ankylosis is not warranted given the affirmative findings of no ankylosis on examination (see, for example, 2011 VA examination report).  

Combined ratings in excess of 30 percent (encompassing 10 percent for vertebral deformity) are available under Code 5290 (for severe limitation of motion of the cervical spine) and under Code 5293 (for intervertebral disc syndrome).  Code 5290 provides a 30 percent rating for severe limitation of motion of the cervical spine.  Code 5293 provides a 40 percent rating for severe disc disease, with recurring attacks and intermittent relief; and a 60 percent rating for pronounced disease, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief.

Criteria in Effect from September 23, 2002

As mentioned above, from September 23, 2002 the revised Code 5293 provides that intervertebral disc syndrome should be evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurological manifestations, whichever method results in the higher rating.

A 40 percent rating is warranted under Diagnostic Code 5293 if incapacitating episodes have a total duration of at least four weeks, but less than six weeks, during the past 12 months.  A 60 percent (maximum) rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  

Criteria in Effect from September 26, 2003

Under Code 5243, as it pertains to incapacitating episodes, the renumbered rating criteria are essentially identical to those in Code 5293 (in effect from September 23, 2002 to September 26, 2003); consequently, the analysis based on incapacitating episodes remains unchanged.  Under the General Rating Formula, a 30 percent rating is warranted where forward flexion of the cervical spine is 15 degrees or less or there is favorable ankylosis of the cervical spine, a 40 percent rating is warranted when there is unfavorable ankylosis of the entire cervical spine a 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a, (effective September 26, 2003).

A Note to the General Rating Formula for Diseases and Injuries of the Spine provides that, for VA compensation purposes, normal flexion and extension of the cervical spine is 0 to 45 degrees, normal left and right lateral flexion is 0 to 45 degrees and normal left and right lateral rotation is 0 to 90 degrees.  38 C.F.R. § 4.71a.

Limitation of Motion Rating for Period from November 19, 2007, to November 20, 2011

The Board finds that staged ratings are warranted in this case.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The evidence shows a distinct time period, namely from November 19, 2007, through November 20, 2011, when the Veteran's service-connected cervical spine disability exhibits more severe symptoms with respect to limitation of motion that would warrant a higher rating.  

Applying either former Code 5290 or the new General Rating Formula for Diseases and injuries of the spine, a higher rating, to 30 percent, is warranted for limitation of motion of the cervical spine for the period from November 19, 2007, through November 20, 2011.  The November 19, 2007 VA examination report reflected severe limitation of motion of the cervical spine, including 10 degrees flexion.  

Limitation of Motion Rating for Period prior to November 19, 2007 and from November 21, 2011

Applying former Code 5290 for limitation of motion of the cervical spine, the Board finds that the preponderance of the evidence is against a finding that the Veteran had severe limitation of motion of the cervical spine during these periods.  VA examinations in 1998, 2005, and November 21, 2011 showed significant ranges of motion of the cervical spine in most, if not all, directions.  The 2005 examiner assessed the Veteran's cervical spine disability as "moderate", not severe.  On March 2005 VA examination cervical motion was 40 degrees flexion, 25 degrees extension, 20 degrees left lateral flexion, 25 degrees right lateral flexion and 45 degrees of left and right rotation.  Notably, a September 2003 VA examination found a normal range of cervical spine motion.  Thus, the evidence does not show severe limitation of motion of the cervical spine for these periods.

Given that forward flexion of the cervical spine is not shown to be 15 degrees or less, and that, as discussed above, there have been affirmative medical findings of no ankylosis, a higher rating under the General Rating Formula is not warranted during these periods.  Ranges of flexion in the neck were to 45 degrees in 1998, 40 degrees in 2005, and 35 degrees without pain in 2011.  For these reasons, the Board concludes that the evidence does not support a higher rating based on limitation of motion of the cervical spine during these time periods.

DeLuca Considerations

Higher ratings are not warranted with respect to the DeLuca criteria.  While the Veteran has reported that he has pain with sitting, squatting, or standing for prolonged periods (see 2003 and 2005 VA examination reports) a higher rating under DeLuca is not warranted as the objective evidence of record shows no additional loss of motion due to pain or other symptoms.  Significantly, on March 2005 examination there was no objective evidence of painful motion and spasm, and no weakness or tenderness, and the examiner opined that there would be no additional limitation with repetitive use or flare-up.  Likewise, while the 2007 examiner found increased pain with repetition, it was specifically noted that there was no additional loss of motion, weakness, fatigability, or incoordination.  Finally, the 2011 VA examination report specifically noted that there was no loss of motion after repetition and no pain on motion.  Thus, the preponderance of the evidence is against a finding that a higher rating is warranted under DeLuca at any time during the appeal.

Other Considerations

The evidence does also not show that the Veteran suffers from severe or pronounced attacks of cervical intervertebral disc syndrome.  The only pathology noted on March 2005 and 2011 X-rays was a decrease in size of the disc at C2 and C3 and an old healed compression fracture at C6.  The preponderance of the evidence is against a finding of recurring attacks and intermittent relief or a finding of persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief.  The only record of significant neck spasm is the 1998 VA examination report; otherwise, the record, including VA examination reports in 2003 and 2011, shows no neck spasm or guarding.  Further, in 2007 the Veteran denied periods of physician-prescribed bedrest.  Also, there have been no persistent findings of neuropathy associated with the site of the diseased cervical discs.  The only positive neurological findings on clinical evaluation were the 2005 VA examination findings of diminished deep tendon reflexes at the elbow and wrist and decreased sensation to pinprick and vibratory stimulation bilaterally.  As they were not noted before or since, they cannot be found to have been persistent.  

Given that the March 2005 VA examiner specifically noted that the Veteran had not been incapacitated over the past year and the 2007 examiner specifically noted that the Veteran had no periods of physician-prescribed bedrest (indicative of an incapacitating episode) a higher rating on the basis of incapacitating episodes is not warranted.

Regarding a combined rating for separate orthopedic and neurological impairment, as discussed above, the preponderance of the evidence is against a finding of separately compensable neurological impairment stemming from the Veteran's cervical spine disability.  

The evidence includes the Veteran's statements asserting pain in his neck and loss of sensation in his upper extremities.  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

There is no dispute that Veteran is competent to report symptoms of pain and loss of sensation because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Veteran has had no medical training.  Thus, he is not competent to attribute symptoms like numbness to a complex, internal medical process like cervical disc disease.  Notably, the Codes for rating radiculopathy differentiate between wholly sensory symptoms and actual nerve paralysis.  The Veteran's alleged symptoms are not corroborated by positive findings on neurological testing.  Thus, in this particular situation, to whatever extent the Veteran may assert that his symptoms involve actual nerve disability, his statements are self-serving, and are outweighed in probative value by the medical studies of record, which reveal no evidence of neurological disability related to the cervical spine.

The Veteran's statements and the 2005 VA examination report noting neurological findings are outweighed by the opinions of multiple VA examiners (in 2003, 2007, and 2011) as well as a VA physician's assessment in a 2008 VA outpatient treatment record who found no neurological findings related to his cervical spine.  The preponderance of the evidence (four medical opinions versus one medical opinion and one lay opinion) is thus against a finding that the Veteran has any significant neurological disability related to his service-connected cervical spine disorder.  The Board in particular finds the opinion of the 2011 VA examiner very probative and persuasive (as compared to the positive evidence) in this regard as the neurological assessment on that examination was quite extensive.  The neurological evaluation included full motor and sensory evaluation of each nerve (on each side of the body) associated with the cervical spine.  Further, the sensory examination did not solely assess reactions to pinprick and vibratory evaluation, but also assessed using light touch and position sense.  

Extraschedular Considerations

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is, thus, found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.
Comparing the Veteran's cervical spine disability level to the applicable rating criteria, the Board finds that the degree of disability shown is entirely contemplated by the rating schedule.  This disability does not present an exceptional disability picture: the cervical spine symptomatology (i.e., pain, limitation of motion) is addressed by the rating schedule.  The schedular rating assigned is, therefore, adequate; referral of the claim for extraschedular consideration is not required.

TDIU

The Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for service-connected disability or disabilities, and therefore is part and parcel of a claim for increased compensation.  In Roberson v. Principi, 251 F.3d 1378, 1384 (2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that once a claimant: (1)submits evidence of a medical disability, (2) makes a claim for the highest possible rating, and (3) submits evidence of unemployability, an informal TDIU claim is raised under 38 C.F.R. § 3.155(a).  But there must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  Here, records show the RO already has considered and denied the Veteran's claim for a TDIU, and he did not appeal the decision denying that claim.  See unappealed rating decisions denying TDIU dated in September 2008, March 2009, May 2009, and February 2012.  In the absence of a Board jurisdiction-conferring notice of disagreement in the matter , the RO's decisions are final; the Board has no jurisdiction to address the matter.


ORDER

A rating for cervical spine disability in excess of 30 percent is denied for the period prior to November 19, 2007.

A combined increased rating of 40 percent (including 10 percent for demonstrable deformity of a vertebral body) is granted for the cervical spine disability for the period from November 19, 2007, to November 20, 2011, subject to the laws and regulations governing the payment of monetary benefits.

A rating in excess of 30 percent for cervical spine disability from November 21, 2011 is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


